                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 TROY O. ROBINSON and ANTHONY W.                     )
 SPEARS, on behalf of themselves and all others      )
 similarly situated,                                 )
                                                     )
               Plaintiffs,                           )       Civil Action No. 1:20-cv-10203
                                                     )
        v.                                           )
                                                     )
 NATIONAL COLLEGIATE STUDENT LOAN                    )
 TRUST 2006-2; NATIONAL COLLEGIATE                   )
 STUDENT LOAN TRUST 2004-1; NATIONAL                 )
 COLLEGIATE STUDENT LOAN TRUST 2004-                 )
 2; NATIONAL COLLEGIATE STUDENT LOAN                 )
 TRUST 2005-1; NATIONAL COLLEGIATE                   )
 STUDENT LOAN TRUST 2005-2; NATIONAL                 )
 COLLEGIATE STUDENT LOAN TRUST 2005-                 )
 3; NATIONAL COLLEGIATE STUDENT LOAN                 )
 TRUST 2006-1; NATIONAL COLLEGIATE                   )
 STUDENT LOAN TRUST 2006-3; NATIONAL                 )
 COLLEGIATE STUDENT LOAN TRUST 2006-                 )
 4; NATIONAL COLLEGIATE STUDENT LOAN                 )
 TRUST 2007-1; NATIONAL COLLEGIATE                   )
 STUDENT LOAN TRUST 2007-2; NATIONAL                 )
 COLLEGIATE STUDENT LOAN TRUST 2007-                 )
 3; NATIONAL COLLEGIATE STUDENT LOAN                 )
 TRUST 2007-4,                                       )
                                                     )
               Defendants.
                                                     )

        SECOND AMENDED CORPORATE DISCLOSURE STATEMENT OF
       DEFENDANTS NATIONAL COLLEGIATE STUDENT LOAN TRUSTS

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of

record for defendants National Collegiate Student Loan Trust 2006-2; National Collegiate Student

Loan Trust 2004-1; National Collegiate Student Loan Trust 2004-2; National Collegiate Student

Loan Trust 2005-1; National Collegiate Student Loan Trust 2005-2; National Collegiate Student

Loan Trust 2005-3; National Collegiate Student Loan Trust 2006-1; National Collegiate Student

Loan Trust 2006-3; National Collegiate Student Loan Trust 2006-4; National Collegiate Student
Loan Trust 2007-1; National Collegiate Student Loan Trust 2007-2; National Collegiate Student

Loan Trust 2007-3; National Collegiate Student Loan Trust 2007-4 (the “NCSLTs”) hereby

advises the court that each NCSLT is a Delaware Statutory Trust, 12 Del. C. § 3801, et seq. The

NCSLTs have no parent corporation and no publicly held corporation owns 10% or more of its

stock.

         The undersigned counsel was retained to represent the NCSLTs by U.S. Bank National

Association, in its capacity as Successor Special Servicer, and hereby advises the court that U.S.

Bank National Association is a wholly owned subsidiary of U.S. Bancorp, a publicly held

corporation. U.S. Bancorp has no parent corporation, and no publicly held corporation owns 10%

or more of its stock.



 Date: May 21, 2020                                 Respectfully submitted,

                                                    By: /s/ Anthony M. Masero
                                                        Anthony M. Masero (BBO# 694276)
                                                        JONES DAY
                                                        100 High Street, 21st Floor
                                                        Boston, MA 02110-1781
                                                        Telephone: (617) 960-3939
                                                        Facsimile: (617) 449-6999
                                                        amasero@jonesday.com

                                                        Counsel for the NCSLTs




                                                2
                                CERTIFICATE OF SERVICE

        I, Anthony M. Masero, hereby certify that a true copy of the foregoing document filed
through the ECF system will be electronically sent to the registered participants as identified on
the Notice of Electronic Filing and paper copies will be sent to those indicated as non-registered
participants on May 21, 2020.


                                                     /s/ Anthony M. Masero
                                                     Anthony M. Masero




                                                 3
